Vacate and Remand and Opinion Filed January 18, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01070-CV

          IN THE INTEREST OF J.M.F., J.V.F., J.A.F., AND J.D.F., CHILDREN

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-17-0225

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Boatright
                                    Opinion by Justice Francis
       Before the Court is the letter signed on January 5, 2018 by the parties’ attorneys, asking

the Court to remand this case back to the trial court for further proceedings consistent with their

agreement. The parties informed the Court that they have resolved the case and incorporated the

terms of their settlement agreement into their Amended Final Decree of Divorce. We construe

the letter as a joint motion to dismiss the appeal.

       In accordance with the parties’ agreement, we grant the motion, vacate the trial court’s

judgment without regard to the merits, and remand the case back to the trial court for rendition of

judgment in accordance with the agreement. TEX. R. APP. P. 42.1(a)(2)(B).



                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
171070F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF J.M.F., J.V.F.,                  On Appeal from the 397th Judicial District
J.A.F., AND J.D.F., CHILDREN                        Court, Grayson County, Texas
                                                    Trial Court Cause No. FA-17-0225.
No. 05-17-01070-CV                                  Opinion delivered by Justice Francis,
                                                    Justices Evans and Boatright participating.


        In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment without regard to the merits and REMAND the case back to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       Subject to any agreement between the parties, it is ORDERED that appellee Justin Lee
Falcicchio recover his costs of this appeal from appellant Jenny Kay Falcicchio.


Judgment entered January 18, 2018.




                                              –2–